t c summary opinion united_states tax_court deborah lee bean and neal allan berkowitz petitioners v commissioner of internal revenue respondent docket no 640-12s l filed date deborah lee bean and neal allan berkowitz pro sese christopher m menczer for respondent summary opinion vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times other court and this opinion shall not be treated as precedent for any other case this case arises from a petition for review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the issue for decision is whether respondent may proceed with collection of petitioners’ tax_liability background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time petitioners filed their petition they were residents of rowlett texas on date the internal_revenue_service irs assessed a_trust fund recovery penalty of dollar_figure against ms bean for the quarterly period ending date tfrp liability petitioners filed their federal_income_tax return and claimed thereon an overpayment on the basis of a withholding credit of dollar_figure and a stimulus credit of dollar_figure the irs allowed the full amounts of the credits on date the irs applied petitioners’ withholding credit of dollar_figure against the tfrp liability for the quarterly period ending date on date the irs applied petitioners’ stimulus credit of dollar_figure against the tfrp liability for the quarterly period ending date petitioners filed their federal_income_tax return late and reported thereon income_tax of dollar_figure and self-employment_tax of dollar_figure on date the irs assessed petitioners’ tax of dollar_figure on their return petitioners also claimed a carryover withholding credit of dollar_figure and a recovery rebate credit of dollar_figure the irs disallowed both credits because the irs had granted the full amounts with respect to on date the irs mailed petitioners a math error notice informing them that the credits claimed on their return had been disallowed on date the irs mailed petitioners a letter final notice_of_intent_to_levy and notice of your right to a hearing with respect to their outstanding income_tax_liability for on date the irs received petitioners’ form request for a collection_due_process or equivalent_hearing in response to the levy notice in their form petitioners stated the following i am not liable for i don’t owe all of the taxes this is currently before the tax advocates office we have not had the opportunity to challenge this in court on date settlement officer nicole d matthews of the memphis appeals_office mailed petitioners a letter scheduling a telephone collection_due_process cdp hearing for date in the letter settlement officer matthews stated that she could consider collection alternatives only if petitioners provided a completed form 433-a collection information statement for wage earners and self-employed individuals and a signed federal_income_tax return for settlement officer matthews instructed petitioners to submit these items by date petitioners did not submit the requested information on date settlement officer matthews conducted the scheduled cdp hearing with petitioners during the cdp hearing petitioners challenged the tfrp liability for the quarterly period ending date settlement officer matthews informed petitioners that she did not have jurisdiction to consider the tfrp liability petitioners then requested that settlement officer matthews remove the entire amount due settlement officer matthews advised petitioners that she did not have the authority to remove the entire balance due during the course of the cdp hearing petitioners did not propose any collection alternative on date the irs issued petitioners a notice_of_determination sustaining the proposed levy petitioners timely petitioned this court for review of the notice_of_determination before the notice_of_determination was issued settlement officer matthews verified that all legal and administrative requirements for collection had been met on date at the trial calendar held in dallas texas petitioners raised a new issue by claiming for the first time that mr berkowitz was entitled to injured_spouse relief with respect to the overpayment that was applied against the tfrp liability also at the trial calendar petitioners made an oral motion for continuance which the court granted to allow the parties to consider mr berkowitz newly raised claim for injured_spouse relief mr berkowitz submitted to the irs a form_8379 injured_spouse allocation requesting relief for the irs then made an administrative determination that mr berkowitz was entitled to injured_spouse relief consequently the irs issued mr berkowitz a letter informing him that his request for injured_spouse relief for had been granted and that the relief would be applied against his outstanding joint liability rather than immediately performing the contemplated offset respondent has held this credit in abeyance pending the resolution of this case discussion i statutory framework sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for tax if the taxpayer fails to pay the tax within days after notice_and_demand for payment is made sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if a taxpayer requests a hearing in response to a notice_of_levy pursuant to sec_6330 a hearing shall be held before an impartial officer_or_employee of appeals sec_6330 at the hearing the taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 after the hearing an appeals officer must determine whether and how to proceed with collection taking into account among other things whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary see sec_6330 sec_6330 grants this court jurisdiction to review the determination made by appeals in connection with the hearing ii jurisdiction generally the tax_court is a court of limited jurisdiction sec_7442 and may exercise jurisdiction only to the extent expressly authorized by congress 127_tc_109 81_tc_879 questions of jurisdiction are fundamental whenever it appears that this court may lack jurisdiction that question must be addressed 35_tc_177 under sec_6330 we have jurisdiction over the determination made by appeals and our jurisdiction is defined by the scope of that determination 125_tc_14 a overpayment petitioners argue that respondent erred in applying their overpayment against the tfrp liability rather than refunding it to them when a taxpayer has made an overpayment_of_tax the commissioner has broad discretion to credit that overpayment to another liability--a discretion given to the irs by sec_6402 we see no basis for criticizing respondent’s exercise of his discretion to apply the overpayment against the tfrp liability rather than refunding it to petitioners consequently petitioners’ overpayment was properly applied against the tfrp liability petitioners also argue that respondent erred by failing to apply their overpayment against their tax_liability in appropriate circumstances we may determine in a cdp case whether a credit available from another tax_year should be applied against the taxpayer’s liability for the year before the court here but we can do this only when a credit from another tax_year indisputably exists 138_tc_348 only nonrefunded or not yet applied available credits arising in nondetermination years may be considered by this court when determining whether a tax_liability at issue has been reduced or eliminated until the credit has fully materialized the taxpayer merely asserts a claim for credit which is beyond the scope of our jurisdiction in a cdp case see id pincite see also everett assocs inc v commissioner tcmemo_2012_143 petitioners claimed two credits on their return respondent disallowed both credits because the full amounts had already been allowed and applied with respect to once respondent applied petitioners’ overpayment against the tfrp liability the overpayment amount was no longer an available credit that could be applied to the tax_year it had in other words been used up respondent’s defense to any subsequent claim_for_refund of the overpayment would be accord and satisfaction because the claim has already been allowed see weber v commissioner t c pincite thus because petitioners’ overpayment had been properly offset under sec_6402 it was no longer available to claim for b overpayment of sec_6672 penalty petitioners appear to argue in the alternative that because respondent improperly applied their overpayment to a nonexistent tfrp liability they are entitled to apply an overpayment of dollar_figure against their tax_liability in other words petitioners argue that the tfrp liability has been overpaid and that the overpayment is available to be credited to their tax_liability petitioners’ contention proposes that we turn from the subject of their tax liability--the liability whose collection is at issue--and address the distinct question of the tfrp liability we cannot do so we lack jurisdiction to determine whether a taxpayer overpaid her tfrp liability for periods not subject_to the notice_of_determination see id pincite stating that the court lacks jurisdiction to adjudicate a disputed refund claim that is unrelated to the liability the irs proposes to collect everett assocs inc v commissioner tcmemo_2012_143 slip op pincite stating that the court lacks jurisdiction to consider de novo the entirety of petitioner’s tax_liability for the nondetermination period as we stated in weber to expand the cdp regime in this manner would mean that it would not be confined to only the cdp tax period but that a cdp hearing could become an almost plenary review of the taxpayer’s situation vis-a-vis the irs for all liabilities and for all periods and a delinquent taxpayer would have the power to halt irs collection of any given tax simply by filing a refund claim for any other tax weber v commissioner t c pincite iii math error provisions petitioners appear to argue that the changes made to their reporting position were not math errors subject_to adjustment under sec_6213 petitioners assert that the adjustments could only be made by audit generally the commissioner is required to issue a statutory_notice_of_deficiency before assessing any_tax in excess of the amount shown on a return sec_6212 however the commissioner is allowed to directly assess liabilities arising by way of a mathematical_or_clerical_error appearing on the return without sending a notice_of_deficiency sec_6213 petitioners claimed a dollar_figure stimulus credit on their return despite being informed that their dollar_figure credit had been allowed and offset against the tfrp liability petitioners claimed a dollar_figure recovery rebate credit on their return the recovery rebate credit was required to be reduced by any advance refund credit ie the stimulus credit_amount that petitioners had received in see sec_6428 and g any failure to reduce the recovery rebate credit is treated as arising out of a mathematical_or_clerical_error and is subject_to sec_6213 math error notice provisions see sec_6428 petitioners also claimed a carryover withholding credit from on their return despite being informed that their excess withholding credit had been allowed and set off against the tfrp liability this resulted in an overstatement of petitioners’ estimated_tax payments under sec_6201 an overstatement of withholding credits or estimated_tax payments can be adjusted in the same manner as a mathematical_or_clerical_error appearing upon the return accordingly respondent properly disallowed petitioners’ credits under the math error provisions of sec_6213 iv other issues the record shows that respondent properly verified that the requirements of applicable law and administrative procedure were met in processing petitioners’ case additionally petitioners did not offer a collection alternative to be considered however even if they had petitioners failed to provide financial documentation rendering respondent unable to evaluate collection alternatives see roman v commissioner tcmemo_2004_20 rodriguez v commissioner tcmemo_2003_153 finally at trial petitioners offered no evidence that respondent’s decision to sustain the proposed levy action constituted an abuse_of_discretion accordingly we hold that respondent did not abuse his discretion in sustaining the proposed levy in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
